DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 11/2/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2019/0293904) in view of Bone (US10901181)             

               Regarding claim 1, Tsai teaches a four-piece infrared single wavelength projection lens system (abstract, fig.6A, a four-piece infrared single wavelength projection lens system) comprising a stop (fig.6A, 600) and a lens group having four lens elements (fig.6A, 610, 620, 630, 640),
 in order from an image side to an image source side: 
the stop (fig.6A, 600);
 	a first lens element with a refractive power (para 106, line 1, positive), having an image-side surface being convex near an optical axis (fig.6A, 611), at least one of the image-side surface and an image source-side surface of the first lens element being aspheric (para 106, line 5, 612, aspheric) the first lens element being made of glass (para 106, line 6, 610 is made of glass); 
a second lens element with a refractive power(para 107, line 1, positive), having an image-side surface being convex near the optical axis (fir.6A, 621, para 107, line 2, convex) and an image source-side surface being concave near the optical axis (fig.6A, 622, para 107, line 4, concave), at least one of the image-side surface and the image source-side surface of the second lens element being aspheric (para 107, line 6, second lens, aspheric);
a third lens element with a refractive power (fig.6A, 630, para 108, line 1, negative), having an image-side surface being concave near the optical axis (fig.6A, 631), at least one of the image-side surface and an image source-side surface of the third lens element being aspheric (para 108, line 6, the third lens, aspheric) ; and 
a fourth lens element with a positive refractive power (fig.6A, 640, para 109, line 1, positive), having an image source-side surface being convex near the optical axis (fig.6A, 642), at least one of an image-side surface and the image source-side surface of the fourth lens element being aspheric (para 109, line 6, the fourth lens, aspheric);

 	wherein a focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), a central thickness of the second lens element along the optical axis is CT2 (para 110, data of table 11, CT2 = 0.346), 
a distance along the optical axis between the third lens element and the fourth lens element is T34 (para 110, data of table 11, T34 = 0.451), a central thickness of the fourth lens element along the optical axis is CT4 (para 110, data of table 11, CT4 = 0.593), and they satisfy the relations: 

−28<f2/CT2<161 (11.45; (para 110, data of table 11, f2 = 3.96, para 110, data of table 11, CT2 = 0.346, f2/CT2=3.96/0.346=11.45).

But Tsai does not satisfy 0.04 < T34/CT4 <0.62 

However, in an analogous imaging lens, Bone teaches an optical imaging system (Bone, abstract, fig.6a, an optical imaging system includes, in a sequential order from the object side to the image side, a first lens element, a second lens element, a third lens element, and a fourth lens element arranged along an optical axis… and high transmission in near infrared radiation; col 17, lines 54-68, and col 18, lines 1-13, first lens element L11 has a positive refractive power, a convex object-side surface in the vicinity of the optical axis. Second lens element L12 has a negative refractive power, a convex object-side surface in the vicinity of the optical axis. Third lens element L13 has a negative refractive power, a concave object-side in the vicinity of the optical axis. Fourth lens element L14 has a positive refractive power, a convex image-side surface in the vicinity of the optical axis; col. 20, line 49, the object-side and image-side surfaces of the four lens elements are even aspheric), and further teaches 
a distance along the optical axis between the third lens element and the fourth lens element is T34 (Bone, fig6a, AC34), a central thickness of the fourth lens element along the optical axis is CT4 (Bone, fig.6a, T4), and satisfy the relation: 

0.04 < T34/CT4 <0.62 (0.56; Bone, col 19, data of table 6A, AC34 = 0.237 mm, T4 = 0.42mm, AC34/T4 = 0.237/0.42= 0.56). 

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the imaging lens of Tsai with the distances of lenses as taught by Bone to reduce the total length of the optical lens system, the following measures can be taken: reducing the thickness of the lens elements and the air gaps between them (Bone, Col 20, lines 5-7), and for the purpose of the combination of these four lens elements provides the desired lens system quality (Bone, Col. 20, lines 49-51).

               Regarding claim 2, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches the wherein the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), a focal length of the third lens element is f3 (para 110, data of table 11, f3 = -0.61), and they satisfy the relation: -45<f2/f3<10 (3.96/-0.61=-6.5).

               Regarding claim 3, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a radius of curvature of the image-side surface of the fourth lens element is R7 (para 110, data of table 11, R7 = -3.535), the distance along the optical axis between the third lens element and the fourth lens element is T34 (para 110, data of table 11, T34 = 0.451), and they satisfy the relation: −63<R7/T34<192 (-3.535/0.451=-7.84).

               Regarding claim 4, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai wherein the four-piece infrared single wavelength projection lens system has a maximum view angle (field of view) FOV (para 53, line 7, a maximum view angle FOV) , and it satisfies the relation: FOV<36 deg.. (para 110, data of table 11, FOV = 12.8 deg.).

               Regarding claim 5, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a focal length of the first lens element is f1 (para 110, data of table 11, f1 = 2.76), the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), and they satisfy the relation: -3< f1/f2 < 1 (2.76/3.96=0.697)

               Regarding claim 6, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a focal length of the third lens element is f3 (para 110, data of table 11, f3 = -0.61),, a focal length of the fourth lens element is f4 (para 110, data of table 11, f4 = 1.51), and they satisfy the relation: -2 < f3/f4 <0.1 (-0.61/1.51= -0.4).

               Regarding claim 7, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), a focal length of the second lens element and the third lens element combined is f23 (para 112, data of Embodiment 6, f23 = f1/-2.69=-1.03), and they satisfy the relation: -38< f2/f23 <10 (3.96/-1.03=-3.84).

               Regarding claim 8, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), a focal length of the first lens element and the second lens element combined is f12 (para 110, data of table 11, f12 = 1.63), and they satisfy the relation: -8.5< f2/fl2<32 (3.96/1.63=2.43).

               Regarding claim 9, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a focal length of the first lens element is f1 (para 110, data of table 11, f1 = 2.76), a focal length of the third lens element and the fourth lens element combined is f34 (para 112, data of Embodiment 6, f34 = f12/0.12=13.58), and they satisfy the relation: -2.2< f1/f34< 1.1 (2.76/13.58=0.2).

               Regarding claim 10, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a focal length of the second lens element and the third lens element combined is f23 (para 112, data of Embodiment 6, f23 = f1/-2.69=-1.03), a focal length of the four-piece infrared single wavelength projection lens system is f (para 110, data of table 11, f = 4.5), and they satisfy the relation: -1.5<f23/f<0.75 (-1.03/4.5 = -0.23).

               Regarding claim 11, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein the focal length of the second lens element is f2 (para 110, data of table 11, f2=3.96), a distance from the image-side surface of the first lens element to an image source plane along the optical axis is TL (para 112, data of Embodiment 6, TL = 1.35/4.5), and they satisfy the relation: -5 < f2/TL < 21 (1.18).

               Regarding claim 12, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a radius of curvature of the image source-side surface of the first lens element is R2 (para 110, data of table 11, R2=1.733), a central thickness of the first lens element along the optical axis is CT1 (para 110, data of table 11, CT1 = 0.518), and they satisfy the relation: -5<R2/ CT1 <26 (1.733/0.378=3.35).

               Regarding claim 13, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a radius of curvature of the image-side surface of the second lens element is R3 (para 110, data of table 11, R3 = 1.663), a distance along the optical axis between the first lens element and the second lens element is T12 (para 110, data of table 11, T12 = 0.03), and they satisfy the relation: 40<R3/T12<136 (1.663/0.03=55.4).

               Regarding claim  14, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a radius of curvature of the image source-side surface of the third lens element is R6 (para 110, data of table 11, R6 = 0.821), a focal length of the third lens element is f3 (para 110, data of table 11, f3 =-0.61), and they satisfy the relation: -5<R6/f3<3 (0.821/-0.61=-1.35).

               Regarding claim 15, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a radius of curvature of the image-side surface of the fourth lens element is R7 (para 110, data of table 11, R7 = -3.535), a focal length of the third lens element and the fourth lens element combined is f34 (para 112, data of Embodiment 6, f34 = f12/0.12=13.58), and they satisfy the relation: -10<R7/f34<5.5 (-3.535/13.58=-0.26).

               Regarding claim 16, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a distance along the optical axis between the second lens element and the third lens element is T23 (para 110, data of table 11, T23 = 0.623), a central thickness of the third lens element along the optical axis is CT3 (para 110, data of table 11, CT3 = 0.256), and they satisfy the relation: 0.4<T23/CT3<2 0.8 (0.623/0.256).

               Regarding claim 18, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a focal length of the four-piece infrared single wavelength projection lens system is f (para 110, data of table 11, f = 4.5), the focal length of the second lens element is f2 (para 110, data of table 11, f2 = 3.96), and they satisfy the relation: -1.5<f/f2<1.9 (4.5/3.96=1.136).

               Regarding claim 19, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a radius of curvature of the image source-side surface of the first lens element is R2 (para 110, data of table 11, R2 = 1.733), a radius of curvature of the image source-side surface of the third lens element is R6 (para 110, data of table 11, R6 = 0.821), and they satisfy the relation: -5<R2/R6<2.5 (1.733/0.821=2.11).

               Regarding claim 20, Tsai in view of Bone discloses the invention as described in Claim 1 and further Tsai teaches wherein a radius of curvature of the image-side surface of the fourth lens element is R7 (para 110, data of table 11, R7 = -3.535), the central thickness of the fourth lens element along the optical axis is CT4 (para 110, data of table 11, CT4 = 0.593), and they satisfy the relation: 
-32<R7/CT4<17 (-9.3).

Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejections.

Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872